Name: COUNCIL REGULATION (EEC) No 1565/93 of 14 June 1993 fixing the basic price and the standard quality for pig carcases for the period 1 July 1993 to 30 June 1994
 Type: Regulation
 Subject Matter: animal product;  consumption;  prices
 Date Published: nan

 No L 154/38 Official Journal of the European Communities 25 . 6 . 93 COUNCIL REGULATION (EEC) No 1565/93 of 14 June 1993 fixing the basic price and the standard quality for pig carcases for the period 1 July 1993 to 30 June 1994 HAS ADOPTED THIS REGULATION: Article 1 For the period 1 July 1993 to 30 June 1994, the basic price for slaughtered pigs of the standard quality shall be ECU 1 897 per tonne . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC ) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ( 1 ), and in particular Article 4 (4 ) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when the basic price for slaughtered pigs is fixed, account should be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation (EEC) No 2759/75 for a standard quality defined by reference to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases ( 1 ), Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content, determined in accordance with Article 2 (2 ) and (3 ) of Regulation (EEC) No 3220/84, as follows: (a ) carcases weighing 60 to less than 120 kg: grade U; (b ) carcases weighing 120 to 180 kg: grade R. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH ( ] ) OJ No L 282, 1 . 11 . 1975 , p. 1 . Regulation as last amended by Regulation (EEC) No 1249/89 (OJ No L 129, 11 . 5 . 1989, p . 12). (2 ) OJ No C 80, 20. 3 . 1993, p. 40. ( 3 ) OJ No C 150, 31 . 5 . 1993 . (4 ) OJ No C 129, 10 . 5 . 1993 , p. 25-. ( s ) OJ No L 301 , 20 . 11 . 1984, p. 1 . Regulation as last amended by Regulation (EEC) No 3577/90 (OJ No L 353 , 17. 12 . 1990, p . 23).